     Steven W. Robertson, (CA Bar No. 228708)
1    Email: srobertson@hebw.com
     Alexander L. Nowinski, (CA Bar No. 304967)
2    Email: anowinski@hebw.com
     HARDY ERICH BROWN & WILSON
3    A Professional Law Corporation
     455 Capitol Mall, Suite 200
4    Sacramento, California 95814
     Tel: (916) 449-3800
5
     Stacey A. Campbell, PHV
6    Email: stacey@campbell-litigation.com
     Campbell Litigation, P.C.
7    1571 Race Street
     Denver, CO 80206
8    Tel: (303) 536-1833
9    Attorneys for Defendant AT&T Umbrella Benefit Plan
     No. 3
10
     Michelle L. Roberts (CA Bar No. 239092)
11   Email: michelle@robertsdisability.com
     ROBERTS DISABILITY LAW
12   66 Franklin St., Ste. 300
     Oakland, CA 94607
13   Tel: (510) 230-2090
14   Attorneys for Plaintiff Ruby Chacko
15

16
                                 UNITED STATES DISTRICT COURT
17
                                EASTERN DISTRICT OF CALIFORNIA
18

19   RUBY CHACKO ,                                        No. 2:19-cv-01837-JAM-DB
20                 Plaintiff,                             STIPULATION AND ORDER TO
                                                          FURTHER CONTINUE THE JOINT
21          v.v.                                          STATEMENT DEADLINE AND
                                                          HEARING ON PLAINTIFF’S
22   AT&T UMBRELLA BENEFIT PLAN NO. 3 ,                   MOTION TO COMPEL
23                 Defendant.
24

25          Defendant AT&T Umbrella Benefit Plan No. 3 (“Defendant” or “The Plan”) and Plaintiff

26   Ruby Chacko (“Plaintiff” or “Chacko”), by and through their attorneys of record and pursuant to

27   Local Rule 271, hereby stipulate to continue the deadline to file the Joint Statement regarding

28                                                             STIPULATION TO CONTINUE THE
                                                     1
                                                         DEADLINES AND SET A STATUS HEARING
1    Discovery Disagreement to July 23, 2021 and the hearing on Plaintiff’s motion to compel [ECF

2    No. 67] to July 30, 2021 on the following grounds:

3           1.     The Plan filed a motion to compel against Sedgwick on April 26, 2021 in the U.S.

4    District Court in the Western District of Tennessee (“Western District”) and that motion is still

5    pending.

6           2.     Plaintiff and Defendant are continuing to meet and confer about the remaining

7    discovery issues and require more time for possible resolution of these issues.

8           3.     On May 25, 2021, counsel for the Parties contacted the Court and confirmed the

9    Court’s availability for the July 30, 2021 date.

10

11   Dated: May 27, 2021,

12   ROBERTS DISABILITY LAW                                       CAMPBELL LITIGATION, P.C.
13
     By:   /s/Michelle L. Roberts                           By:   /s/ Stacey Campbell
14         Michelle L. Roberts                                    Stacey Campbell
           Attorneys for Plaintiff                                Attorneys for Defendant
15

16
                                                  ORDER
17
           Pursuant to the parties’ stipulation, IT IS SO ORDERED. The hearing of Plaintiff’s
18
     motion to compel [ECF No. 67] is continued to July 30, 2021 at 10:00 a.m. The joint statement
19
     must be filed no later than July 23, 2021.
20
     DATED: May 27, 2021                          /s/ DEBORAH BARNES
21                                                UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28                                                                 STIPULATION TO CONTINUE THE
                                                        2
                                                             DEADLINES AND SET A STATUS HEARING
